Citation Nr: 0429304	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  04-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the 100 percent evaluation for the service-connected 
postoperative left lung carcinoma was properly reduced to 10 
percent, to include whether a rating in excess of 10 percent 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1984.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, dated in January 2004, reducing the 
evaluation of the veteran's postoperative left lung carcinoma 
from 100 percent to 10 percent.  The rating reduction was 
duly appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The record gives rise to claims for service connection for 
post-operative neurological and orthopedic disabilities as 
residuals of the veteran's August 2001 surgery for carcinoma 
of the left lung, or, alternatively, a claim that such 
residuals are part of his currently service-connected 
disability and warrant separate ratings.  At the veteran's 
July 2004 Board hearing, the veteran described chronic post-
surgical pain and weakness in the area of the chest, 
manifested by soreness on use of the left shoulder and left 
arm.  This matter is referred to the AMC/RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his July 2004 Board hearing, the veteran reported that the 
PFT (pulmonary function test) performed in October 2003 had 
not been accurate because he had been unable to perform the 
testing due to coughing.  He additionally requested that 
physical disabilities manifested by chronic soreness of the 
chest, left shoulder and left arm, in addition to his 
pulmonary disability, be taken into account when determining 
his rating.  He reported that he continued to have chest pain 
at the site of the surgery and had lost substantial use of 
his left arm.  

The veteran also testified that he had been seen by a private 
doctor, Dr. Fairfax, who had performed a PFT.  Records of 
this treatment have not been associated with veteran's claims 
folder.  The AMC/RO should obtain any necessary releases and 
obtain these records.  38 U.S.C.A. § 5103A.  

Also at his July 2004 Board hearing, the veteran testified 
that he was in receipt of Social Security Administration 
(SSA) disability benefits based on disability primarily 
consisting of residuals of his lung cancer.  Records 
pertaining to the award of such benefits by the Social 
Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value and should 
be obtained and associated with the claims file.  See Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992); 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2)(2003).

The Board notes that the May 2003 VA examiner failed to 
indicate whether he had reviewed the veteran's medical 
records or claims folder.  The VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2004).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

Based on the foregoing, the Board finds that a new VA 
examination taking into the medical evidence associated with 
the claims file and any newly received medical evidence (such 
as that from Dr. Fairfax or the SSA), and ensuring that all 
necessary tests and studies are adequately performed, is 
required for a determination on the merits of the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d).  

Additionally, the AMC/RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  It does not 
appear that the AMC/RO has sent the veteran a letter 
specifically for the purpose of complying or attempting to 
comply with the VCAA with respect to the specific issue on 
appeal.  On remand of this case, required for the reasons set 
forth above, the AMC/RO has the opportunity to ensure full 
compliance with the VCAA.

Accordingly, the veteran's appeal is remanded to the AMC/RO 
for the following actions:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
service-connected lung carcinoma since 
February 2004, including Dr. Fairfax.  
After securing the necessary release, the 
AMC/RO should obtain these records.  The 
AMC/RO should insure that all VA 
treatment records have been attached to 
the claims folder. 

3.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The veteran should be afforded all 
necessary VA examinations to determine 
the current level of disability 
manifested by his residuals of service-
connected postoperative left lung 
carcinoma and the treatment for this 
condition (to include any neurological or 
orthopedic residuals of the surgery), 
including the chest muscles affected and 
nerve involvement in the area of the 
surgery.  

All tests and studies deemed helpful by 
the examiner(s) should be conducted in 
conjunction with the examination(s).  In 
addition to a clinical examination of the 
veteran, the examiner(s) should review 
the medical records reflecting the 
original treatment for the carcinoma, the 
records of surgery, and the post-service 
follow-up treatment records.  

The nature and severity of all current 
post-operative neurological, orthopedic 
and pulmonary residuals should be 
described in the examination report.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Stephen L. Higgs
Acting Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


